 JOHN BAGWELL FARMS & HATCHERY, INC.'547John Bagwell Farms&Hatchery, Inc.andTeamstersLocal'Union 612,affiliatedwith InternationalBrotherhood,, ofTeamsters,Chauffeurs, 'Ware-housemen and Helpers of America,Petitioner. Case10-RC-8633August 6, 1971DECISIONAND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING 'AND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas,-held-before Hearing Officer H. Carlton Bryan,Jr., of the National Labor Relations, Board. Followingthe close of the hearing the Regional Director forRegion 10 transferred this case to the Board fordecision. Thereafter, the Employer and the Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated, itspowers in connection with this proceeding toa three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record, including the briefs, theBoard finds:1.The Petitioner requests an election in a unit ofemployees of the Employer's feed mill at Cullman,Alabama, including various classifications of labor-ers,operators,and truckdrivers.The Employercontends that the Board lacks jurisdiction over thefeed mill employees as it is engaged in the raising ofpoultry and therefore its employees are agriculturallaborers within the meaning of Section 3(f) of the FairLabor Standards Act and Section 2(3) of the NationalLabor Relations Act.The Employer owns and operates two feed mills anda hatchery. It is one of three corporations under theparent management company, Spring Valley Foods;the other two subsidiaries own and operate poultrytrucking and processing plants. The Employerassertsthat the integrated corporate structure is engaged inproducing broiler chickens from day-old to maturity.1The record also showsthat the Employeralso employs servicemen, or"chicken doctors"who work out of their own homes(not the feed mill)visitinggrowersfarms to provide technical advice and occasionalvaccinations.They are excluded from the unit.Many of the servicemen aswell as two of the feed mill drivers are also engaged independently incontract growing.T The work of the feed mill drivers is distinguishable from that ofdrivers for a hatchery since the former transport a commodity for anemployer found herein to be engaged in a nonagricultural pursuit, whereasthe latter haul live produce for an employer engaged in primaryThe Employer enters- into .contractual relationshipswith farmers, who produce hatching-,eggs from theEmployer's breeder hens and cockerels. The Employ-er picks up theeggsand delivers them to theEmployer's hatchery where it puts them in incubatorsfor a 'period of 21 days. It then delivers the babychicks to growers with whom the Employer hascontracted. Under the contracts with the growers,'theEmployer retains ownership over the' broilers;thegrowers raise the broilers: on' feed processed at theEmployer's mills; and the Employer pays the growersa -minimum -guarantee per pound` with,'i ncreasedcompensation if they exceed minimum standards,lossesbeing shared by the Employer and the individu-al grower.'The unit employees are engaged in activities relatingto the proeessmg of feed at the 'Employer"s "Cullmanmill. -The; feed mill 'employees do not participate I inany way in the growing activities. The haulers deliverthe feed from the mill to the, growers' farms and pickup excess feed.2 -The spray truckdriven sprays thechickenhouses for disease control, but-the responsibil-ity for cleanirigthe chickenhouses rests solely with thegrowers.3.The Board has consistently held -that' feed millemployees in situations such as this are not within theAct's exclusion of agricultural laborers. SeeVictorRyckebosch, Inc.,189 NLRB No. 8, page 14 (TXD);Cotton Producers Association d/b/a CPA TruckingAgency, Boaz,185 NLRB No.79; Armour Ches-Peake,120 NLRB 681.Unlike the employer inStrain Poultry Farms, Inc.,160 NLRB 236; 163 NLRB 972, reversed 405 F.2d1025 (C.A. 5), which the Fifth Circuit Court ofAppeals characterized as being within the primarydefinition of agriculture4 because it was "engaged inthe raising of poultry," the Employer here "raises" nobroilers in its own farms, and instead contracts withgrowers to do so. The only phase of the growingoperation in which the Employer participates is thehatching of eggs.5 The fact that the hatchery may beprimary agriculture does not mean that the feed mill isprimary agriculture. In accord with Board precedentabove cited, we find that the feed mill operationinvolved herein is not primary agriculture. Since it isnot directly related to the Employer's hatchingoperations and, as the growing is not done by theagriculture.Cf.ArkansasVaUeyIndustries, Inc.,167NLRB 391, wheredrivers for a hatchery (not a feed mill)were found to be excluded from theAct's coverage.3The Employerdoes not contend that the spray truckdriver aloneshould be excluded from the unit.4We view the Employer's ownership of the broilers as being in thenature of a financial investment.5 See Farmers Reservoir&IrrigationCo. v. McComb,Wage & HourAdministrator,337 U.S. 755,762, 763,for the distinction between primaryand secondary agriculture.192 NLRB No. 81 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, -. We further,find that the feed-mill is notsecondary agriculture.6In these circumstances; theagricultural exemption does not apply to theemploy-ees of the.feed mill.7Accordingly, we find -that-the Employerisengagedin commerce,=and it will effectuate the purposes of theAct to assert jurisdiction herein.2.The labor, organization - involved claims torepresent certain employeesof the Employer.3.A. question,affecting commerce exists concern-ing. the representation, of certain employees of theEmployer within the meaning;of Sections 9(cxl) and2(6) and(7) of the Act.e Supraat 768.sAn, oral statement by a Wage and Hour Division investigator to theEmployer that its employees are exempt agricultural laborers is notcontrolling as it is contrary to the official policy of the Department ofLabor and the Wage&Hour Administrator which the}Board,is required tofollow.See,- 29 CFR 780,and;McAnal y,Enterprise Inc.,152 NLRB 527.Nor is the treatment of the Employer as an agricultural business by theInternalRevenue Service controlling.Accord,Samuel H. Burton andPauline,Burton d/b/a Burton'Beverage Ca,116 NLRB 634.-Althougb,'as indicated,we believe that cases distinguishable,to theextent that our finding herein is in conflict with the decision-of the U.S.Court of Appeals for theFifth' CircuitinStrainPoultry Farms,Inc., supra,we respectfully disagree and adhere to our view until such time as the U.S.Supreme Court has passed on the matter.I The parties also agreed thatWayneWoodruff,manager,and RonnieStevens,assistant manager and dispatcher, are supervisors as-defined in the4.We find, in accord= with the, agreement of theparties,8that the following. employees constitute aunit -appropriate' for .: the purposes-of collectivebargaining within the meaning of Section 9(f) of theAct:All truck drivers, mechanics, maintenance men,helpers and night watchmen' at the Employer'sCullman,, Alabama, operations -includingmilllaborers, the pellet-mill operator, the panel boardoperator, the loader, the laboratory technician,and the, inventory clerk; excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act.[Direction of Election9 omitted from publication.]Act.9' In order to assure that all eligible voters may havethe-,opportunity tobe informed- of the issues `in-the exercise of theirstatutory-right to vote, allparties to.the election,should have access toa list of voters.and theiraddresseswhich'may be usedto communicate with them.ExcelsiorUnderwear' Inc.,156 NLRB 1236;N.LRB. v. Wyman-GordonCo.,39C U.S.759., -Accordingly,it ishereby-directedthat an'election eligibility listcontaining the names and addresses of all the eligible voters, must be filedby the Employerwith theRegional Director for Region 10 within7 days ofthe date of- thisDecisionand Direction of Election.The Regional Directorshall make the,list available to all partiesto the election.No extension, oftime to file this list shall be-granted bythe Regional Director except inextraordinarycircumstances.Failureto comply withthis requirement shallbe groundsforsetting aside the election whenever proper, objections areriled.